                     Case 2:20-cv-00846-RSL Document 17 Filed 12/01/20 Page 1 of 2




 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 7

 8   CASEY KATLONG,

 9                                  Petitioner,               Case No. C20-0846-RSL-MAT

10              v.                                            ORDER GRANTING HABEAS
                                                              PETITION IN PART
11   WILLIAM BARR, et al.,

12                                  Respondents.

13

14              Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record, the

16   Court finds and ORDERS:

17              (1)      The Court ADOPTS the Report and Recommendation;

18              (2)      The Government’s motion to dismiss (Dkt. 8) is GRANTED in part and DENIED

19   in part;

20              (3)      Petitioner’s habeas petition is GRANTED in part and DENIED in part;

21              (4)      Petitioner’s request for release is DENIED;

22              (5)      Petitioner’s request for a bond hearing is GRANTED. Within 30 days of the date

23   of this order, the Government shall provide Petitioner with a bond hearing before an immigration



     ORDER GRANTING HABEAS PETITION
     IN PART - 1
              Case 2:20-cv-00846-RSL Document 17 Filed 12/01/20 Page 2 of 2




 1   judge that comports with the procedural requirements of Singh v. Holder, 638 F.3d 1196 (9th Cir.

 2   2011); and

 3          (6)    The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.

 4

 5          Dated this 1st day of December, 2020.

 6
                                                          ROBERT S. LASNIK
 7                                                        United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING HABEAS PETITION
     IN PART - 2
